         Case 3:20-cv-05937-MCR-EMT Document 1 Filed 11/10/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF FLORIDA
                                PENSACOLA DIVISION


 TRACY BENNER,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-05937

 MIDLAND CREDIT MANAGEMENT, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes TRACY BENNER (“Plaintiff”), by and through the undersigned counsel,

complaining as to the conduct of MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”), as

follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Florida and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Florida.




                                                  1
           Case 3:20-cv-05937-MCR-EMT Document 1 Filed 11/10/20 Page 2 of 6




                                                  PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Escambia County, Florida, which

is located within the Northern District of Florida.

      5. As reflected on its website, Defendant is a self-proclaimed debt collector.1 Defendant is a

corporation organized under the laws of the state of Kansas, with its principal place of business is

located at 3111 Camino Del Rio North, Suite 1300, San Diego, California.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      7.    The instant action stems from Defendant’s attempts to collect upon a defaulted credit card

    debt (“subject debt”) that Plaintiff purportedly owes to CitiBank, N.A. (“CitiBank”).

      8.    Plaintiff used the CitiBank credit card to make purchases for his personal and family use.

      9.    Upon information and belief, after Plaintiff’s purported default on the subject debt in the

amount of $1,195.13, the subject debt was charged off by CitiBank and turned over to Defendant

for collection purposes.

      10. On or around August 26, 2020, Defendant mailed or caused to be mailed a collection letter

to Plaintiff.

      11. Defendant’s August 26th collection letter was enclosed in an envelope that prominently

displayed the words “TIME SENSITIVE DOCUMENT” on its exterior in bold font.

      12. When Plaintiff observed the TIME SENSITIVE DOCUMENT envelope, his attention

    was immediately drawn to the formatting of the words TIME SENSITIVE DOCUMENT.



1
    https://www.midlandcreditonline.com/who-is-mcm/

                                                      2
       Case 3:20-cv-05937-MCR-EMT Document 1 Filed 11/10/20 Page 3 of 6




   13. Reading the words “TIME SENSITIVE DOCUMENT” caused Plaintiff to worry about

the contents of the unknown letter, as Plaintiff was unsure as to what time sensitive matters of his

would be properly subject to communications via mail. Plaintiff immediately grew nervous and

anxious to learn the contents of the letter.

   14. The envelope’s inclusion of the words “TIME SENSITIVE DOCUMENT” on the

exterior created a false sense of urgency for Plaintiff who was unable to address the subject debt,

in turn creating unnecessary distress in Plaintiff.

   15. As a result of the TIME SENSITIVE DOCUMENT disclosure on the envelope, Plaintiff

immediately opened the collection letter to determine what time sensitive information was

contained within the letter.

   16. Plaintiff was worried, anxious, and nervous to figure out what time sensitive information

he was receiving from a completely unknown sender.

   17. Upon opening the collection letter, Plaintiff read the words “PRE-LEGAL

NOTIFICATION” followed by the account details and Defendant seeking payment of the subject

debt in the amount of $1,195.13.

   18. Subsequently, Defendant’s letter included a statement threatening with legal action if

payment isn’t received from Plaintiff by September 25, 2020.

   19. As a result of Defendant’s harassing collection letter containing threats of legal action

caused Plaintiff to worry and created unnecessary distress as to avoiding any kind of legal action.

   20. Upon information and belief, Defendant routinely sends collection letters inside of

envelopes marked TIME SENSITVE DOCUMENT in an attempt to cause the unsophisticated

consumers to open the envelopes, read the enclosed letter, and call Defendant about the debt.




                                                  3
       Case 3:20-cv-05937-MCR-EMT Document 1 Filed 11/10/20 Page 4 of 6




    21. Defendant has determined that it collects more money from consumers when it sends

 letters in “TIME SENSITVE DOCUMENT” envelopes.

    22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to confusion and aggravation.

    23. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and has further suffered a violation of his state and federally protected interests

as a result of Defendant’s conduct.

    24. In an effort to address the confusion created by Defendant, Plaintiff lost time and resources

going about addressing Respondent’s conduct.

    25. Plaintiff was further subjected to deceptive and misleading conduct by Defendant which

materially impacted and shaped his reaction and course of conduct in response to Defendant’s

collection efforts.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    26. Plaintiff repeats and realleges paragraphs 1 through 25 as though fully set forth herein.

    27. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    28. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    29. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt collection

is the primary purpose of its business.

    30. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of the FDCPA § 1692e



                                                  4
         Case 3:20-cv-05937-MCR-EMT Document 1 Filed 11/10/20 Page 5 of 6




   31. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   32. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).

   33. Defendant violated §§1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt by threatening to take legal action and only giving Plaintiff until

a specific date for payment. Specifically, it was deceptive for Defendant to implicitly represent

that it could include the words “TIME SENSITIVE DOCUMENT” printed on an envelope dated

August 26, 2020, containing a collection letter. The FDCPA specifically prohibits debt collectors

from including this type of language on its envelopes, thus Defendant acted deceptively by

including it in clear violation of the FDCPA. Defendant’s actions only served to worry and confuse

Plaintiff and were done in a deceptive and misleading attempt to compel Plaintiff to address the

subject debt with Defendant.

          b. Violations of the FDCPA § 1692f

   34. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   35. In addition, this section enumerates specific violations, such as:

            “Using any language or symbol, other than the debt collector’s address, on
            any envelope when communicating with a consumer by use of the mails or
            by telegram, except that a debt collector may use her business name if such
            name does not indicate that she is in the debt collection business.” 15
            U.S.C. §1692f(8).

   36. Defendant violated § 169f(8) when it unfairly attempted to collect upon the subject debt.



                                                  5
       Case 3:20-cv-05937-MCR-EMT Document 1 Filed 11/10/20 Page 6 of 6




Any reasonable fact finder will conclude that Defendant’s inclusion of “TIME SENSITIVE

DOCUMENT” on the front of the envelope violates 15 U.S.C. § 1692f(8). As alleged, Plaintiff

instantly opened Defendant’s mail because it said “TIME SENSITIVE DOCUMENT”. Upon

information and belief, Defendant has determined that it collects more from consumers by

including “TIME SENSITIVE DOCUMENT” on envelopes. On information and belief,

Defendant’s research demonstrates that the least sophisticated consumer or the unsophisticated

consumer is more likely to open letters sent in envelopes marked “TIME SENSITIVE

DOCUMENT”.

   WHEREFORE, Plaintiff, TRACY BENNER, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.



Dated: November 10, 2020                           Respectfully submitted,

                                                   /s/Alejandro E. Figueroa
                                                   Alejandro E. Figueroa, Esq.
                                                   Florida Bar No. 1021163
                                                   Counsel for Plaintiff
                                                   Sulaiman Law Group, Ltd
                                                   2500 S Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181 Ext. 120
                                                   alejandrof@sulaimanlaw.com


                                               6
